DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on March 7, 2022.
Currently, claims 1 and 11-12 are pending and under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                             Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

                      		            Maintained Rejections 
Claim Rejections - 35 USC §112
Claims 1 and 11-12 remain rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement for the reasons as set forth in the Office action mailed on October 7, 2021 and for the reasons set forth below. 
Applicant's arguments filed on March 7, 2022 have been fully considered but they are not persuasive. Applicant argues that the instant specification conveys that the inventor had possession of 25 M of 18Beta-GA treatment by pointing out paragraphs 5, 12, 18-19, 80, and M of 18Beta-GA treatment disclosed in the paragraphs/Figures pointed out by applicant pertains to in vitro settings or generic disclosure, not to administering 18Beta-GA “to a subject in need thereof”. Further, the paragraphs/Figures related to in vitro settings do not support “the therapeutically effective amount [of 18Beta-GA for treating glaucoma in a subject in need thereof] is at a concentration of 25 M” as required by the instant claims. Now, the mere appearance of the generic disclosure in paragraphs 0018-0019 pertaining to a glaucoma treatment is not sufficient to describe the instantly claimed glaucoma treatment method comprising administering 25 M of 18Beta-GA to a subject in need thereof, because the instant specification does not provide sufficient written description that supports the claimed method while suggesting that a dose or concentration used in an in vitro setting would not work in an in vivo setting by describing a working example in which a 10-fold higher concentration (500 M) of MFA was intravitreally administered compared to the in vitro concentration (50 M). 
“If a purported description of an invention does not meet the requirements of the statue, the fact that it appears as an original claim or in the specification does not save it. A claim does not become more descriptive by its repetition, or its longevity.” (emphasis added). Enzo Biochem Inc. v. Gen-Probe Inc. 323 F3d 956, 63 USPQ2d 1609 (Fed. Cir. 2002).
Applicant argues that an “exact correlation” or “rigorous correlation” between in vitro and in vivo activity is not required when there is a reasonable in vitro-in vivo correlation based on the probative evidence “supplemented by the similar in vitro and in vivo pharmacological activity of structurally similar compounds”. In response, it is noted that the instant specification establishes that there is no similarity in the required concentration for in vitro vs. in vivo activity for a related pharmaceutical compound, MFA, which is also a non-specific small molecule inhibitor of connexin. Note that in vitro pharmaceutical activity of MFA in isolated retinas is described at 50 M, whereas in vivo pharmaceutical activity of MFA in the eyes of mice is M. See paragraph 0080 of the instant specification disclosing that “MFA (2 ml, 500 M) was administered intravitreally either 30 minutes before or 3 and 24 hours following the ischemic insult.” See also paragraph 0089 disclosing “the protective effect of MFA administered 3 and 24 hours after transient ischemia was evidenced by maintenance of normal levels of retinal thickness”. Hence, the instant specification itself describes two distinct, very different concentrations for two different applications (in vitro vs. in vivo) for a therapeutic molecule that is closely related and functionally equivalent to 18beta-GA claimed in the instant case. Note that the instant specification discloses equivalent, similar retinal cell death reduction levels in vitro by MFA at 50 M and 18-GA at 25 M in paragraphs 0022 and 0087 in relation to Figure 2E, which is copied below.

    PNG
    media_image1.png
    189
    305
    media_image1.png
    Greyscale

In view of the similar, equivalent in vitro activity/function provided by MFA at 50 M and 18-GA at 25 M, further in view of the instant specification’s disclosure that a 10-fold higher concentration (500 M) of MFA provided intended therapeutic effects in vivo in mice, one of ordinary skill in the relevant art would reasonably deem that the in vitro concentration (25 M) of 18-GA would not be a therapeutically effective amount for in vivo use as required by the instant claims. Note that the instant specification does not disclose an actual reduction to practice the instantly claimed in vivo glaucoma treatment method with 25 M of 18-GA as required by the claims. The instant specification’s disclosure “supplemented by the similar in vitro and in vivo pharmacological activity of” a functionally equivalent compound, MFA, which required two distinct, widely in vitro and in vivo pharmacological activity (50 M vs. 500 M) reasonably conveys that the in vivo concentration for pharmacological activity of 18-GA would be distinct from the in vitro concentration of 25 M. As such, applicant’s argument that the instant specification “goes above and beyond satisfying the written description requirement” is not found persuasive. Again, note that the mere appearance of generic description in the specification is not sufficient to describe the claimed invention if a purported description of an invention does not meet the written description requirement. See Enzo Biochem Inc. v. Gen-Probe Inc. 323 F3d 956, 63 USPQ2d 1609 (Fed. Cir. 2002). Further, “An ipsis verbis disclosure of a claimed genus (under the heading Experiments) is not per se sufficient to meet the written description requirement.” Boston Scientific Corp. v. Johnson & Johnson, 647 F3d 1353, 99 USPQ2d 1001 (Fed. Cir. 2011). Hence, the generic disclosure pertaining to a glaucoma treatment in the instant specification does not describe that 25 M of 18-GA treats glaucoma in a subject in need thereof as required by the instant claims. 
In view of the foregoing, this rejection is maintained.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635